An unpublishd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

SAMMY MARVIN HARRIS, No. 68130
Appellant,
VS. -
THE STATE OF NEVADA F E L E 
DEPARTMENT or CORRECTIONS;
JAMES G. 00):; D. NEVEN, WARDEN; OCT 0 a 2015

AND JULIO CALDERIN, CHAPIAIN, l

C ETRIXCIE  Li’iwlDEr‘a‘l/I‘N
, i" V V‘ '5", E SE C 1
Res Undents- BYl. 9 .F rt b1 CBIJRT

DEFU T‘f CLERK

      

t—

 

 

ORDER DISMISSING APPEAL

This is an appeal from an order granting summary judgment.
Eighth Judicial District Court, Clark County; Kathleen  Delaney, Judge.

Our review of the documents submitted to this court pursuant
to NRAP 3(g) reveals a jurisdictional defect. Speciﬁcally, the notice of
appeal appears to have been prematurely filed, before the entry of afinal
written judgment, and is therefore of no effect. See NRAP 4(a)(1); Rust v.
Clark Cty. School District, 103 Nev. 686, 74’? P.2d 1380 (1987)-
Accordingly, we conclude that we lack jurisdiction over this appeal and we

ORDER this appeal DISMISSED.

Gibbons ' Pickering

ac: Hon. Kathleen E. Delaney, District Judge
Sammy Marvin Harris
Attorney General/Carson City
Eighth District Court Clerk

SUPREME Count
or
NEVADA

so; we». “are

15- 30.2 2.